DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/04/2021 has been entered. Applicant has amended claims 1, 4, 5, 7, 11, 18, and 20. Applicant has not added nor cancelled any claims. Claims 1-20 are currently pending in the instant application Applicant’s amendments have overcome each and every drawing objection and antecedent basis based 112(b) rejection. The 112f interpretation made by Examiner in the Non-Final Action dated 03/09/2021 has been withdrawn due to Applicant’s amendments. .
Response to Arguments
Applicant’s arguments, see pages 7 - 12, filed 06/04/2021, with respect to the rejection(s) of claims 1 and 2 under 35 U.S.C. 102 (a)(1) and claims 2-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendments to claims, 1, 11, and 18.
Regarding the frame…
The examiner notes that Bowe (U.S. Publication No. 2002/0165484) teaches in Fig. 4 of a frame including two spaced apart slots, “lateral slot 54 and lateral slot 70”, as seen in Fig. 4. In addition, the “steering disk 76” is slidably received within those slots (see more detail in current 103 rejection below).
Claim Objections
Claims 1 are objected to because of the following informalities:   
Claim 1 recites “an attachment device configured to hold an endoscope handle in place”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an attachment device configured to hold the endoscope handle in place”.
Claim 1 recites “configured to prevent an angulation lever of an endoscope handle”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “configured to prevent the angulation lever of the endoscope handle”.
Claim 4 recites “an angulation lever of an endoscope handle”. The examiner believes “the angulation lever of the endoscope handle” are the correct words to use here.
Claim 5 recites “an angulation lever of an endoscope handle”. The examiner believes “the angulation lever of the endoscope handle” are the correct words to use here.
Claim 6 recites “an angulation lever of an endoscope handle”. The examiner believes “the angulation lever of the endoscope handle” are the correct words to use here.
Claim 7 recites “an angulation lever of an endoscope handle”. The examiner believes “the angulation lever of the endoscope handle” are the correct words to use here.
Claim 10 recites “an endoscope handle”. The examiner believes “the endoscope handle” are the correct words to use here.
Claim 14 recites “the an engagement member”. The examiner believes” the engagement member” are the correct words to use here.
Claim 20 recites “an angulation lever of an endoscope handle”. The examiner believes “the angulation lever of the.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 12,  and 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0165484 to Bowe et al. (hereinafter "Bowe").
Regarding claim 1, Bowe discloses in Fig. 4 an apparatus comprising:
a frame (See Examiner’s annotated Fig. 4) including a pair of spaced apart slots (Fig. 4 - slots 54 and 70); 
a support mechanism attached to the frame (see examiner’s annotated Fig. 5) and configured to hold thereon an endoscope handle (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88);
an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 4 - disk portion 90, 92); and 
an angulation lever engagement mechanism (Fig. 4 - controller 22) configured to be slidably received within the slots (Fig. 4) and configured to prevent an angulation lever of an (Fig. 4 - shaft portions 94, 96 and steering disk 76; see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]).

    PNG
    media_image1.png
    246
    558
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    385
    media_image2.png
    Greyscale

Regarding claim 2, Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).

    PNG
    media_image2.png
    246
    385
    media_image2.png
    Greyscale


Regarding claim 4,  Bowe discloses the apparatus of Claim 1, and Bowe further discloses wherein the angulation lever engagement mechanism includes: an engagement member configured to engage an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 4 - steering disk 76; see [0041]- the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and a locking mechanism configured to lock the engagement member (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) at a desired position within the slots ([0041]- The operator moves his thumb inward… then moves the connecting bar 88 in the clockwise or counterclockwise direction with his same thumb… The operator may then slowly release his thumb from the connecting bar 88 to allow the spring to drive the locking teeth 132 on the steering disk 76)
Regarding claim 5,  Bowe discloses the claimed invention as discussed above concerning Claim 4, and Bowe further discloses wherein the engagement member includes a bar member configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (See examiner’s annotated Fig. 5).

    PNG
    media_image3.png
    432
    347
    media_image3.png
    Greyscale

Regarding claim 6, Bowe discloses the claimed invention as discussed above concerning Claim 5, and Bowe further discloses wherein the bar member is further configured to abut an angulation lever of an endoscope handle (Fig. 5; The examiner notes that the definition of “abut” is to terminate at a point of contact (Merriam Webster dictionary). The point of contact is the circled area in examiner’s annotated Fig. 5).

    PNG
    media_image4.png
    375
    376
    media_image4.png
    Greyscale

Regarding claim 7, Bowe discloses the claimed invention as discussed above concerning Claim 4, and Bowe further discloses wherein the engagement member includes a bar member configured to prevent travel of an angulation lever of an endoscope handle ([0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) at a desired position within the slots ([0041]- The operator moves his thumb inward… then moves the connecting bar 88 in the clockwise or counterclockwise direction with his same thumb… The operator may then slowly release his thumb from the connecting bar 88 to allow the spring to drive the locking teeth 132 on the steering disk 76).


    PNG
    media_image3.png
    432
    347
    media_image3.png
    Greyscale


Regarding claim 8, Bowe discloses the claimed invention as discussed above concerning Claim 7, and Bowe further discloses wherein the bar member defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle (see examiner’s annotated Fig. 4). 

    PNG
    media_image5.png
    449
    525
    media_image5.png
    Greyscale

 Regarding claim 9, Bowe discloses the claimed invention as discussed above concerning claim 8, and Bowe further discloses wherein the locking mechanism is configured to hold the engagement member in place against the frame ([0031] - the shaft portion 94 of the knob disk hub 84 is inserted into the lateral slot 54 in the disk housing shell 40 and the shaft portion 96 of the knob disk shaft 86 is inserted into the lateral slot 70 in the spacer housing shell 42).
Regarding claim 10, Bowe discloses the claimed invention as discussed above concerning Claim 7, and Bowe further discloses wherein the locking mechanism is integrated with the engagement member (Figs. 4-5) and is configured to frictionally engage a portion of an endoscope handle (Fig. 4 - disk housing shell 40)
Regarding claim 11, Bowe discloses in Fig. 5 an apparatus comprising: a frame (See Examiner’s annotated Fig. 4) including a pair of spaced apart slots (Fig. 4 - slots 54 and 70; a support mechanism attached to the frame (see examiner’s annotated Fig. 5) and configured to hold thereon an endoscope handle  (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88); an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 4 - disk portion 90, 92); and an angulation lever engagement mechanism (Fig. 4 - controller 22) configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), the angulation lever engagement mechanism including: an engagement member configured to be slidably received within the slots (Fig. 4 - steering disk 76)and configured to engage an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (see [0041] -the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and a locking mechanism (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) is configured to hold the engagement member in place against the frame within the slots ([0041]- The operator moves his thumb inward… then moves the connecting bar 88 in the clockwise or counterclockwise direction with his same thumb… The operator may then slowly release his thumb from the connecting bar 88 to allow the spring to drive the locking teeth 132 on the steering disk 76).

    PNG
    media_image1.png
    246
    558
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    385
    media_image2.png
    Greyscale

Regarding claim 12, Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).
Regarding claim 14, Bowe discloses the claimed invention as discussed above concerning Claim 11, and Bowe further discloses wherein the an engagement member includes a bar member configured to prevent an angulation lever of an endoscope handle from returning to (See examiner’s annotated Fig. 5; see [0058] - the lock lever engages a lock section on a handle section of the endoscope.).

    PNG
    media_image3.png
    432
    347
    media_image3.png
    Greyscale

Regarding claim 15, Bowe discloses the claimed invention as discussed above concerning Claim 11, and Bowe further discloses wherein the bar member is further configured to abut an angulation lever of an endoscope handle (Fig. 5; The examiner notes that the definition of “abut” is to terminate at a point of contact (Merriam Webster dictionary). The point of contact is the circled area in examiner’s annotated Fig. 5).

    PNG
    media_image4.png
    375
    376
    media_image4.png
    Greyscale

Regarding claim 16 Bowe discloses the claimed invention as discussed above concerning claim 11, and Bowe further discloses wherein the an engagement member includes a bar member configured to prevent travel of an angulation lever of an endoscope handle (See examiner’s annotated Fig. 5; see [0058] - the lock lever engages a lock section on a handle section of the endoscope.).

    PNG
    media_image3.png
    432
    347
    media_image3.png
    Greyscale


Regarding claim 17, Bowe discloses the claimed invention as discussed above concerning Claim 16, and Bowe further discloses wherein the bar member defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle (see examiner’s annotated Fig. 4). 

    PNG
    media_image5.png
    449
    525
    media_image5.png
    Greyscale

Regarding claim 18, Bowe discloses in Fig. 4 an apparatus comprising: a frame (See Examiner’s annotated Fig. 4)  including a pair of spaced apart slots (Fig. 4 - slots 54 and 70); a support mechanism attached to the frame (see examiner’s annotated Fig. 5)and configured to hold thereon an endoscope handle (Fig. 4 - handle 10)having an angulation lever (Fig. 4 - knob connecting bar 88); an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 4 - disk portion 90, 92); and an angulation lever engagement mechanism  (Fig. 4 - controller 22) configured to prevent travel of an angulation lever of an endoscope handle(Fig. 4 - shaft portions 94, 96 and steering disk 76; see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), the angulation lever engagement mechanism including: an engagement member configured to be slidably received within the slots (Fig. 4 - steering disk 76); and configured to receive therein an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 4; see [0041]- the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and a locking mechanism configured to lock the engagement member in place within the slots (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob), wherein the locking mechanism is integrated with the engagement member (Fig. 4 and Fig. 5).

    PNG
    media_image1.png
    246
    558
    media_image1.png
    Greyscale

Regarding claim 19, Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).

    PNG
    media_image2.png
    246
    385
    media_image2.png
    Greyscale

Regarding claim 20, Bowe discloses the claimed invention as discussed above concerning Claim 18, and Bowe further discloses wherein the engagement member includes a (see Examiner’s annotated Fig. 4).

    PNG
    media_image6.png
    403
    549
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in U.S. Publication No. 2002/0165484 to Bowe et al. (hereinafter "Bowe") in further view of U.S. Publication No. 2017/0143195 to Yee et al. (hereinafter "Yee").
Regarding claim 3, Bowe discloses the claimed invention as discussed above concerning Claim 11, but Bowe does not expressly teach wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel.
However, Yee teaches of an analogous endoscopic apparatus wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel (paragraph 0032- the actuation device 100 may further include a fastener 112 that is configured to attach the device body 110 to the endoscope 200 at a point adjacent to a handle of the endoscope. Examples of fasteners for this purpose include, for instance, straps (e.g., elastic straps, VELCRO hook-and-loop fastener straps, etc.), snap-on clamps, and form fitting grooves, among other possibilities).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bowe by substituting the disk portion for the attachment device of Yee. It would have been advantageous to make the combination in order to hold an endoscope handle in place on the support mechanism, and substituting equivalents known for the same purpose involves only routine skill in the art (See MPEP 2144.06 (II)).
Regarding claim 13,
However, Yee teaches of an analogous endoscopic apparatus wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel (paragraph 0032- the actuation device 100 may further include a fastener 112 that is configured to attach the device body 110 to the endoscope 200 at a point adjacent to a handle of the endoscope. Examples of fasteners for this purpose include, for instance, straps (e.g., elastic straps, VELCRO hook-and-loop fastener straps, etc.), snap-on clamps, and form fitting grooves, among other possibilities).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bowe by substituting the disk portion for the attachment device of Yee. It would have been advantageous to make the combination in order to hold an endoscope handle in place on the support mechanism, and substituting equivalents known for the same purpose involves only routine skill in the art (See MPEP 2144.06 (II)).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795